Citation Nr: 9904739	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  98-04 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife 


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from January 1944 to February 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

The Board notes that the January 1998 rating decision denied 
the veteran's application to reopen his claim for service 
connection for a nervous condition.  The veteran perfected an 
appeal as to this issue.  However, he indicated in a May 1998 
statement that he wished to withdraw the issue of service 
connection for a nervous condition from his appeal.  See 38 
C.F.R. § 20.204 (1998).


FINDING OF FACT

There is no competent medical evidence demonstrating that the 
veteran currently has PTSD.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. § 
5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the National 
Personnel Records Center (NPRC), has reported that additional 
service records of the veteran could not be located and may 
have been destroyed in the 1973 fire at that facility.  In 
view of the RO's efforts to locate any available service 
medical records, the Board finds that no useful purpose would 
be served by delaying the veteran's appeal with any 
additional attempts to locate such records. 

The veteran maintains that he suffers from PTSD which is 
etiologically related to stressors which occurred during his 
active service in Europe during World War II.

To establish service connection for PTSD, a veteran must 
present medical evidence establishing a clear diagnosis of 
PTSD; credible, supporting evidence that a claimed in-service 
stressor actually occurred; and a link, established by 
medical evidence, between the veteran's current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f) (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).  A claim for service connection for PTSD is well 
grounded where the veteran submits medical evidence of a 
current disability; lay evidence (presumed to be credible for 
these purposes) of an inservice stressor, which in a PTSD 
case is the equivalent of inservice incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD disability.  Gaines v. West, 11 Vet. 
App. 353 (1998).

A March 1998 VA psychological assessment and a June 1998 VA 
examination both contain a specific finding indicating that 
the veteran does not meet the criteria for PTSD.  The June 
1998 VA examination found that the veteran did not suffer 
from any Axis I disability.

As the record stands, there is no competent medical evidence 
demonstrating that the veteran currently suffers from PTSD.  
While the veteran contends he has PTSD related to events 
during service, the veteran's contentions, alone, are 
insufficient to establish a current disability or to satisfy 
the nexus requirement.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1995) (holding that laypersons are not competent to 
offer medical opinions). 

By this decision, the Board is informing the veteran that a 
medical diagnosis of PTSD related to an inservice stressor is 
required to render his claim well-grounded.  38 U.S.C.A. 
§ 5103(a) (West 1991); 38 C.F.R. § 3.304(f) (1998); Robinette 
v. Brown, 8 Vet. App. 69 (1995).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection "plausible."  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for PTSD is denied.



		
	S. L. KENNEDY	
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

